                                           Case 4:21-cv-01166-HSG Document 8 Filed 04/06/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     In re DE LEON HERNANDEZ.                            Case No. 21-cv-01166-HSG
                                   8                                                         ORDER OF DISMISSAL
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On February 12, 2021, Plaintiff filed a letter with this Court. Dkt. No. 1. The Court

                                  14   construed this letter as an attempt to file either a 42 U.S.C. § 1983 action or a petition for a writ of

                                  15   habeas corpus. Dkt. No. 2. That same day, the Clerk of the Court informed Plaintiff that this

                                  16   action was deficient because he had not paid the filing fee and had not submitted his complaint or

                                  17   petition on the proper form. Dkt. Nos. 2, 3. Plaintiff was instructed to respond within twenty-

                                  18   eight days of the date of the order. Dkt. Nos. 2, 3. The deadline has passed, and Plaintiff has

                                  19   neither paid the filing fee nor submitted a complaint or petition on the proper form, or otherwise

                                  20   communicated with the Court. The Court therefore DISMISSES this action without prejudice.

                                  21   Because this dismissal is without prejudice, Plaintiff may move to reopen the action. Any such

                                  22   motion must be accompanied by both a complaint or petition on the proper form, and an in forma

                                  23   pauperis application on the proper form, with the required supporting documents. The Clerk shall

                                  24   enter judgment and close the file.

                                  25          IT IS SO ORDERED.

                                  26   Dated: 4/6/2021

                                  27                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  28                                                     United States District Judge
